Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 10,361,035, “Song”) in view of Park et al. (US 2021/0265114, “Park”).

Regarding claim 1, Song discloses An electronic component comprising: an element body that includes a dielectric and at least one inner electrode (Figs. 1, 4, col. 3, line 66-col. 4, line 4; electronic component 100 comprises a ceramic body 110 that includes a dielectric layer 111 and first and second internal electrodes 121 and 122); 
and at least one external electrode (Figs. 1, 4, col. 4, lines 8-14; external electrodes 131, 132),
wherein each of said at least one external electrode includes: a base layer formed on a side surface of the element body and extending from the side surface to cover one or more of adjacent surfaces of the element body (Figs. 1, 4, col. 4, lines 14-15; first electrode layers 131a and 132a are base layers formed on a side surface of the ceramic body 110 and extending from the side surface to cover one or more of adjacent surfaces of the ceramic body 110), 
the base layer thereby having a plurality of faces facing different directions, including a bottom face on a mounting side of the external electrode, a top face opposite the bottom face, and a side face on the side surface of the element body (Figs. 1, 4, col. 4, lines 14-15; first electrode layers 131a and 132a are base layers which have a plurality of faces facing different directions, including a bottom face on a mounting side of the external electrode, the portion of the base layer 131a and 132a on the top surface of the ceramic body 110 which is in direct contact with the insulating layer 150 is construed as a top face opposite the bottom face, and a side face on the side surface of the element body), 
the base layer being connected to one or more of said at least one inner electrode at the side surface of the element body and containing a metal (Figs. 1, 4, col. 4, lines 8-15, col. 6, lines 36-37; first electrode layers 131a and 132a are connected to one or more of said at least one inner electrodes 121, 122 at the side surface of the element body and containing a conductive metal and glass),
a plating layer formed on the bottom face of the base layer (Figs. 1, 4, col. 4, line 20; plating layers 131b, 132b are formed on the bottom face of the base layer),
 and on the side face of the base layer that is on the side surface of the element body to which said at least one inner electrode is connected (Figs. 1, 4, col. 4, lines 8-15; plating layers 131b, 132b are formed on the side face of the electrode layers 131a and 132a that is on the side surface of the element body to which said at least one inner electrode 121, 122 is connected),
a covering layer formed on, and being in direct contact with, the top face of the base layer, a surface of the covering layer being less wettable than a surface of the plating layer by solder (Figs. 1, 4, col. 4, lines 8-15, col. 7, line 12; the insulating layer 150 is a covering layer formed on, and being in direct contact with, the top face of the base layer, which is construed as the portion of the base layers 131a and 132a on the top surface of the ceramic body 110 which is in direct contact with the insulating layer 150, and the exposed surface of the insulating layer 150 is less wettable than a surface of the plating layer by solder.
Song does not disclose the plating layer being absent on and over an entire top surface of the element body.  
Park discloses a plating layer being absent on and over an entire top surface of the element body (Fig. 4, col. 4, lines 8-15; plating layers 131b, 132b  are absent on and over an entire top surface of the element body).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor with Park’s configuration in order to provide a multilayer component having improved reliability for moisture resistance and having improved capacitance per unit volume, as suggested by Park at [0008] and [0009].
  
Regarding claim 2, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song discloses the base layer is also formed on a front surface and a rear surface of the element body (Figs. 1, 4, col. 4, lines 8-15, col. 6, lines 36-37; first electrode layers 131a and 132a are also formed on a front surface and a rear surface of the ceramic body 110), 
and the plating layer is also formed on a front face and a rear face of the base layer (Figs. 1, 4, col. 4, line 20; plating layers 131b, 132b are also formed on a front face and a rear face of the of the first electrode layers 131a and 132a).

Regarding claim 9, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song discloses the metal in the base layer is a metal or an alloy that contains at least one of Cu, Fe, Zn, Al, and Ni (Figs. 1, 4, col. 5, lines 33-36, col. 6, lines 45-48; the first and second electrode layers 131a and 132a are formed of the same conductive material as the internal electrodes 121, 122 which is Cu or Ni).

Regarding claim 10, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song discloses the plating layer includes an Ni-plating layer and an Sn-plating layer formed on the Ni-plating layer (Figs. 1, 4, col. 6, lines 30-35; the plating layer includes first plating layers 131b and 132b including Ni, and the plating layers 131c and 132c include Sn. Examiner’s note: Park’s plating layers 131d and 132d can also be construed as plating layers).

Regarding claim 11, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song discloses the covering layer is disposed in a belt-like pattern on the top face of the base layer opposite to the bottom face of the base layer, such that the belt-like pattern covers peripheral edges of the top face of the base layer (Figs. 1, 4, col. 4, lines 8-15, col. 7, line 12; the insulating layer 150 is a covering layer which in a belt-like pattern on the top face of the base layer opposite to the bottom face of the base layer, such that the belt-like pattern covers peripheral edges of the top face of the base layer).

Regarding claim 14, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song discloses wherein said at least one inner electrode includes at least one first inner electrode layer and at least one second inner electrode layer (Figs. 1, 4, col. 3, line 66-col. 4, line 4; electronic component 100 comprises first and second internal electrodes 121 and 122),
wherein the element body includes a laminate in which said at least one first inner electrode layer and said at least one second inner electrode layer are laminated in an alternating manner with the dielectric being interposed therebetween (Figs. 1, 4, col. 3, line 66-col. 4, line 4; electronic component 100 comprises a ceramic body 110 includes a laminate in which said at least one first inner electrode layer 121 and said at least one second inner electrode layer 122 are laminated in an alternating manner with the dielectric layer 111 being interposed therebetween),
wherein said at least one external electrode includes a first external electrode and a second external electrode that are provided on opposing side surfaces of the laminate (Figs. 1, 4, col. 4, lines 8-14; external electrodes 131, 132 are provided on opposing side surfaces of the laminate),
wherein said at least one first inner electrode layer is connected to the first external electrode and said at least one second inner electrode layer is connected to the second external electrode (Figs. 1, 4, col. 4, lines 8-14; one first inner electrode layer 121 is connected to the first external electrode 131 and said at least one second inner electrode layer 122 is connected to the second external electrode 132).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Park as applied to claim 1, above, in view of Mayr (US 2021/0045227, “Mayr”).

Regarding claim 3, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song does not disclose the covering layer includes an oxide film of the metal of the base layer.
Mayr discloses the covering layer includes an oxide film of the metal of the base layer (Figs. 1-2, [0043], insulating cap structure 3 is a solder resist comprising a metal oxide film).
	It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor, as modified by Park, with Mayr’s solder resist in order to provide a cap structure as a solder resist for covering a structural feature at an external surface of a laminated stack, as suggested by Mayr at [0042].

Regarding claim 4, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song discloses the base layer includes a first co-material that coexists with the metal (Figs. 1, 4, col. 4, lines 8-15, col. 6, lines 36-37; first electrode layers 131a and 132a includes a glass which is a co-material).
Song does not disclose the covering layer includes a second co-material.
Mayr discloses the covering layer includes a second co-material (Figs. 1-2, [0043], insulating cap structure 3 is a solder resist comprising a glass).
	It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor, as modified by Park, with Mayr’s solder resist in order to provide a cap structure as a solder resist for covering a structural feature at an external surface of a laminated stack, as suggested by Mayr at [0042].

Regarding claim 5, Song in view of Park and Mayr discloses the claimed invention as applied to claim 4, above.
Song does not disclose the first co-material included in the base layer and the second co-material included in the covering layer have an identical composition. 
Mayr discloses the first co-material included in the base layer and the second co-material included in the covering layer have an identical composition (Figs. 1-2, [0043], insulating cap structure 3 is a solder resist comprising a glass, and the base layer includes glass).
It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor, as modified by Park and Mayr, with Mayr’s solder resist in order to provide a cap structure as a solder resist for covering a structural feature at an external surface of a laminated stack, as suggested by Mayr at [0042].

Regarding claim 6, Song in view of Park and Mayr discloses the claimed invention as applied to claim 4, above.
Song does not disclose each of the first co-material and the second co-material is oxide ceramic that constitutes the dielectric.
Mayr discloses each of the first co-material and the second co-material is oxide ceramic that constitutes the dielectric (Figs. 1-2, [0043], insulating cap structure 3 is a solder resist comprising a metal oxide ceramic).
It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor, as modified by Park and Mayr, with Mayr’s solder resist in order to provide a cap structure as a solder resist for covering a structural feature at an external surface of a laminated stack, as suggested by Mayr at [0042].

Regarding claim 7, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song does not disclose the covering layer is a resist film that includes a resin.
Mayr discloses the covering layer is a resist film that includes a resin (Figs. 1-2, [0043], insulating cap structure 3 is a solder resist film that includes a resin).
	It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor, as modified by Park, with Mayr’s solder resist in order to provide a cap structure as a solder resist for covering a structural feature at an external surface of a laminated stack, as suggested by Mayr at [0042].

Regarding claim 8, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song discloses the base layer includes a glass component (Figs. 1, 4, col. 4, lines 8-15, col. 6, lines 36-37; first electrode layers 131a and 132a includes a glass).
Song does not disclose and the covering layer includes a glass phase that has a composition identical to a composition of the glass component included in the base layer.
Mayr discloses and the covering layer includes a glass phase that has a composition identical to a composition of the glass component included in the base layer (Figs. 1-2, [0043], insulating cap structure 3 is a solder resist comprising a glass, and the base layer includes glass).
	It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor, as modified by Park, with Mayr’s solder resist in order to provide a cap structure as a solder resist for covering a structural feature at an external surface of a laminated stack, as suggested by Mayr at [0042].

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Park, Ono (US 2019/0164693, “Ono”) and Arnold (US 2015/0364253).

Regarding claim 12, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song does not disclose the base layer has a chamfered surface on a ridge portion of the base layer, and at least a portion of an end of the covering layer extends along the chamfered surface of the base layer.
Ono discloses the base layer has a chamfered surface on a ridge portion of the base (Figs. 2-5, [0057], [0084]; the ridges of the multi-layer unit 16 are rounded by chamfering).
It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor, as modified by Park, with Ono’s chamfered surface in order to provide a multi-layer ceramic electronic component having both of moisture resistance and impact resistance, as suggested by Ono at [0006].
Arnold discloses at least a portion of an end of the covering layer extends along the surface of the base layer (Figs. 1B-D, 2-3, [0031]; solder resist layer 130, 135 extends along the surface of the conductive terminals 120A and 120B, the external electrodes 14 and 15 are formed on both end portions of the ceramic body, as such Arnold’s covering layer extends along the chamfered surface of the base layer).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor, as modified by Park and Ono, with Arnold’s solder resist layer in order to effectively reduce acoustic noise caused by one or more ceramic capacitors, or other circuit components composed of piezoelectric material, vibrating within the housing of an electronic device without degrading device performance or detrimentally affecting various circuit design considerations, as suggested by Arnold at [0006].

Regarding claim 13, Song in view of Park and Ono and Arnold discloses the claimed invention as applied to claim 12, above.
Song does not disclose an angle formed by the top face of the base layer opposite to the bottom face and a tangent of the chamfered surface at a position where the end of the covering layer is in contact with the side face of the base layer on the side surface of the element body is greater than 45 degrees.
Ono discloses an angle formed by the top face of the base layer opposite to the bottom face and a tangent of the chamfered surface at a position where the end of the covering layer is in contact with the side face of the base layer on the side surface of the element body is greater than 45 degrees (Figs. 2-5, [0057], [0084]; an angle is formed by the face of the base layer of the external electrodes 14, 15 opposite to the mounting face and a tangent of the chamfered surface at a position on which Arnold’s covering layer is in contact with a side face of the base layer of the external electrodes 14, 15 is greater than 45 degrees).
It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor, as modified by Park, Ono and Arnold, with Ono’s chamfered surface in order to provide a multi-layer ceramic electronic component having both of moisture resistance and impact resistance, as suggested by Ono at [0006].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Park as applied to claim 1, above, in view of Arnold et al. (US 2015/0364253, “Arnold”).

Regarding claim 15, Song in view of Park discloses the claimed invention as applied to claim 1, above.
Song does not disclose A circuit board arrangement comprising: a circuit board; and the electronic component as set forth in claim 1, mounted on the circuit board.
Arnold discloses A circuit board arrangement comprising:
a circuit board (Figs. 1B-D, 2-3, [0036]; PCB 160); 
and the electronic component as set forth in claim 1, mounted on the circuit board (Figs. 1B-D, 2-3, [0031], [0036]; ceramic capacitor 100 is mounted on the PCB 160).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Song’s capacitor, as modified by Park, with Arnold’s solder resist layer and circuit board arrangement in order to effectively reduce acoustic noise caused by one or more ceramic capacitors, or other circuit components composed of piezoelectric material, vibrating within the housing of an electronic device without degrading device performance or detrimentally affecting various circuit design considerations, as suggested by Arnold at [0006].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847